Per Curiam:

The decision of the statutory three-judge court is affirmed to the extent that it passes upon the validity of § 9 (f) and § 9 (g) of the National Labor Relations Act, as amended by the Labor Management Relations Act of 1947 (61 Stat. 136, 143; 29 U. S. C. §§ 141, 159 (f) 159 (g), Supp. 1947). We do not find it necessary to *855reach or consider the validity of § 9 (h).
William L. Standard and David Rein for appellants. Solicitor General Perlman for ap-pellees.
Mr. Justice Black and Mr. Justice Douglas are of the opinion that probable jurisdiction should be noted and the case set down for argument.